Citation Nr: 0509494	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-12 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder, claimed as secondary to service-connected chronic 
low back strain.  

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain.

3.  Entitlement to a rating in excess of 20 percent for left 
wrist fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 to February 1992 and from May 1993 to October 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied a rating in 
excess of 10 percent for service-connected left wrist 
arthrodesis.  (The claims folder is in the jurisdiction of 
the Newark RO.)  In April 2000, the veteran appeared for a 
personal hearing before a hearing officer at the RO, and in 
October 2004 the RO increased the rating for the left wrist 
fusion to 20 percent (with a 100 percent rating awarded from 
February 5 to March 31, 2002 for a period of convalescence 
following left wrist surgery).  Because the 20 rating for the 
left wrist disability is less than the maximum provided under 
the applicable criteria (and since the veteran has not 
expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Also on appeal are a June 2001 RO decision which increased 
the rating for service-connected low back strain to 20 
percent, and a September 2002 rating which denied service 
connection for a thoracic spine disorder, claimed as 
secondary to the service-connected low back strain.  In 
December 2004, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned.  

The issues of entitlement to a rating in excess of 20 percent 
for chronic low back strain, and entitlement to a rating in 
excess of 20 percent for a left wrist fusion are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
The veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

A chronic thoracic spine disorder was not manifested in 
service; thoracic spine arthritis was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against there being a nexus between any current thoracic 
spine disorder and the veteran's service or his service-
connected low back disability.  


CONCLUSION OF LAW

Service connection for a thoracic spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice in July 2001 correspondence from the RO.  
Although he was provided VCAA notice subsequent to the 
February 1999 RO decision appealed (incidentally, notice 
would not have been possible prior to enactment of the VCAA), 
he is not prejudiced by any notice timing defect.  He was 
notified (in the February 1999, June 2001, and September 2002 
decisions; by the July 2001 correspondence; in statements of 
the case (SOC) issued in May 2000, November 2002, and October 
2004; and in a supplemental SOC (SSOC) issued in October 
2004) of everything required, and has had ample opportunity 
to respond or supplement the record.  

Regarding content of notice, the SOCs and SSOC informed the 
veteran of what the evidence showed, and informed him of the 
controlling law and regulations.  He was advised by the July 
2001 correspondence that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Specifically, the July 2001 
correspondence informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  
While the veteran was not advised verbatim to submit 
everything he had pertaining to his claim, the RO asked him 
to tell VA "about any additional information or evidence 
that you want us to try to get for you," and he was advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, this was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding VA's duty to assist (as to the matter of service 
connection for a thoracic spine disorder) VA has arranged for 
examination of the veteran and has obtained all records it 
could obtain.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records are negative for any 
reference to thoracic spine complaints, or to treatment or 
diagnosis of a thoracic spine disorder.  While service 
clinical records dated in August 1995, July 1988, March 1990, 
February 1992, and October 1993 show complaints of low back 
pain, and reveal diagnoses of low back strain and paraspinous 
muscle strain, the records are negative for separate clinical 
findings or diagnosis of thoracic spine disability.  

On VA examination in February 1992, no thoracic spine 
complaints or pathology were noted.  On examination in April 
1996, the report was again devoid of any mention of 
complaints or findings suggesting a disorder of the thoracic 
spine.  

VA outpatient records from June 1997 to June 1998 are 
negative for complaints or clinical findings related to a 
thoracic spine disorder.  The earliest evidence of record 
indicating that the veteran has a thoracic spine disorder is 
in a report of magnetic resonance imaging (MRI) in May 1999.  
The MRI revealed "minimal degenerative changes at a few mid 
and lower thoracic levels".  No focal disc herniation or 
cord compression was evident.  The thoracic vertebral bodies 
were in proper alignment and of normal height, and there was 
no evidence of an acute fracture or dislocation.  

In a January 2000 medical report from a private physician, it 
was noted that the veteran sought treatment for low back pain 
in service after he hurt his back while lifting heavy 
objects.  Examination revealed significant tenderness on deep 
palpation of the thoracic facet joints.  Forward bending and 
lateral twisting elicited a pain response.  The physician 
stated that the May 1999 MRI study of the thoracic spine 
"was essentially normal."  The diagnosis, in pertinent 
part, was acute lumbar spine sprain with radiculitis, with 
possible lumbar disc herniation with radiculitis, and 
thoracic spine sprain.  The physician reported that the 
veteran's lumbar spine disorder would be expected to continue 
to deteriorate, and could potentially cause worsening 
stenosis of the lumbar spine with degenerative arthritis.  
The physician provided no opinion, or any other reference, 
regarding a relationship between the diagnosed thoracic spine 
disorder and the veteran's service, or between the thoracic 
spine disorder and the service-connected lumbar spine 
disability.  

In a May 2000 letter, the same private physician provided 
additional information regarding the veteran's back 
disorders, and stated:

[The veteran] suffered in addition at the 
thoracic spine L2-L3 (upper lumbar) a 
vertebral disc bulge.  This represents a 
permanent alteration of the biomechanical 
loading capability of the disc at this 
level, and this represents an injury that 
is directly related to [the veteran's] 
service connected injury that occurred 
approximately 15 years ago.  

On VA examination in June 2000, no complaints or clinical 
findings pertaining to a thoracic spine disorder were noted.  

October 2000 private examination reports, including MRI and 
X-ray studies, and private outpatient records dated through 
January 2002, are negative for any complaints or clinical 
findings related to the veteran's thoracic spine region.  

On VA examination in January 2002, the veteran indicated that 
he was claiming a thoracic spine disorder secondary to his 
service-connected lumbar spine disability.  Regarding the low 
back area, he complained of spasm, difficulty bending, 
pushing, turning, and twisting.  He took Motrin for pain as 
needed.  The physician indicated that there was no history of 
radicular symptoms.  The examiner expressly noted that 
"examination today demonstrates mild spasms of the 
paraspinal muscles of the lumbar spine extending into the 
upper lumbar spine region and not into the thoracic region."  
Examination revealed a preserved range of motion of the 
thoracic spine.  After measuring limitation of motion of the 
lumbar spine, the examiner again expressly stated, "I find 
no spasms in the thoracic spine region," and "I believe 
[the veteran] is getting the lumbar and thoracic spine 
confused."  The diagnosis, in pertinent part, was:

Chronic lumbosacral sprain/strain of the 
lumbar spine with range of motion as 
described . . . with no evidence of 
fatigability nor incoordination.  I find 
no evidence of thoracic pathology at this 
point.  Intermittently lower back pain 
can radiate into the thoracic spine 
region, but that's because of the 
paraspinal muscles that extend from the 
cervical spine all the way down to the 
lumbar spine and hence [the veteran] may 
be complaining of this, but the pathology 
is predominantly in the lumbar spine 
region.  

On VA examination in October 2004, the diagnosis, in 
pertinent part, was chronic lower back sprain/strain with 
limited range of motion.  The examiner stated:

There is no evidence to base thoracic 
spine pathology based upon the lower 
back.  There is [sic] no altered 
biomechanics.  There are no transfer 
issues.  [The veteran's] spine is 
relatively straight.  There is no 
evidence of scoliosis or kyphosis to 
alter the biomechanics of the spine.  It 
is my opinion that the thoracic spine is 
unrelated to the lumbosacral 
sprain/strain.  There are no radicular 
symptoms or neurological injury at this 
point.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

It is not claimed, and the evidence does not show, that a 
thoracic spine disorder was manifested in service, or that 
arthritis of the thoracic spine was manifested in the first 
postservice year.  Likewise, there is no competent evidence 
of record linking any current disorder of the thoracic spine 
directly to service.  Consequently, service connection for a 
thoracic spine disorder on the basis that such disorder was 
incurred or aggravated in service (or on a presumptive basis 
under 38 U.S.C.A. § 1112) is not warranted.

The veteran's theory of entitlement to the benefit sought is 
essentially that his thoracic spine disorder is secondary to 
his now service-connected low back disability.  As is noted 
above, secondary service connection may be awarded if it is 
shown that the claimed disability is proximately due to, or 
the result of, a service connected disability or if it is 
shown to have been aggravated by a service connected 
disability (to the degree of aggravation).  

Here, there are essentially three items of competent evidence 
in the matter of a nexus between the veteran's service 
connected low back disorder and any thoracic spine disorder 
for which secondary service connection is claimed:  In a 
January 2000 medical report, a private physician diagnosed a 
thoracic spine strain, and in an May 2000 medical report, the 
same physician reported that the veteran "suffered in 
addition at the thoracic spine L2-L3 (upper lumbar) a 
vertebral disc bulge . . . and this represents an injury that 
is directly related to his service connected injury that 
occurred approximately 15 years ago."  On VA examinations in 
January 2002 and October 2003, a VA examiner opined, 
essentially, that the veteran demonstrated no specific 
thoracic spine pathology, and any intermittent pain that the 
veteran has in the thoracic region is manifested from the 
lumbar spine region, where the  spinal pathology is 
predominant, and radiates into the thoracic region via the 
paraspinal muscles.  In this regard, it must be noted that 
pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Most recently, on VA 
examination in October 2003, the VA examiner expressly opined 
that "[t]here is no evidence to base thoracic spine 
pathology based upon the lower back," and also that  "the 
thoracic spine is unrelated to the service connected 
lumbosacral sprain/strain."  

Significantly, the private physician's opinion as to a 
relationship between any thoracic spine pathology and the 
veteran's service-connected low back disability is the only 
opinion of record supporting such a relationship.  Regarding 
the private physician's statement that the veteran "suffered 
in addition at the thoracic spine L2-L3 (upper lumbar) a 
vertebral disc bulge . . . and this represents an injury that 
is directly related to his service connected injury," an 
opinion by a medical professional is not conclusive, and is 
not entitled to absolute deference.  The U.S. Court of 
Appeals for Veterans Claims (Court) has provided extensive 
guidance for weighing medical evidence.  The probative value 
of a medical professional's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185 (1999); see also Black v. Brown, 5 Vet. App. 177 
(1995).  Notably, the opinion by the private physician is 
ambiguous at best, as it appears he described a "thoracic 
spine" vertebral bulge at L2-L3, then continues to refer to 
the L2-L3 level as the "upper lumbar" spine region.  In any 
case, the private physician's opinion is contradicted by the 
findings and opinion of a VA physician who, in January 2002 
and October 2003, had the opportunity to review the veteran's 
claims file, and who emphatically stated, "[t]here is no 
evidence to base thoracic spine pathology based upon the 
lower back," and also that "the thoracic spine is unrelated 
to the service connected lumbosacral sprain/strain."  
Furthermore, as compared to the private physician's May 2000 
opinion, the opinion of the VA physician explained the 
underlying rationale to a relatively greater degree.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the VA physician's opinions in 
January 2002 and October 2003 must be given greater probative 
weight, as they are supported by detailed findings; are 
couched in terms of greater certainty; and provide a better 
explanation of the rationale for the opinion.  

The statements and contentions of the veteran describing his 
thoracic spine symptoms are competent evidence to the extent 
that he can describe what he experiences.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, his contentions 
regarding a relationship between any current thoracic spine 
disorder and the service-connected low back disability are 
not competent evidence.  As a layperson, he is not competent 
to provide probative evidence as to matters requiring 
specialized medical knowledge (here, medical nexus) by his 
own unsupported opinion.  Id.  

The preponderance of the evidence is against the claim, and 
service connection for a thoracic spine disorder, claimed a 
secondary to the service-connected low back strain must be 
denied.  The doctrine of resolving reasonable doubt in the 
veteran's favor does not apply, as the preponderance of the 
evidence is against this claim.  


ORDER

Service connection for a thoracic spine disorder, claimed as 
secondary to service-connected chronic low back strain, is 
denied.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence of record regarding the severity 
of the veteran's low back and left wrist disabilities 
consists of an October 2003 VA examination report, and 
private medical records dated through January 2002.  At the 
December 2004 hearing before the undersigned, the veteran 
testified that symptoms of the service-connected low back and 
left wrist disabilities have increased in severity since the 
most recent VA examination.  Furthermore, the symptoms are 
not described in sufficient detail (specified in the requests 
below) in the most recent examination report.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Finally, the low back and left wrist disabilities are such as 
to suggest ongoing treatment.  Reports of private treatment 
and/or additional VA medical records may contain information 
pertinent to the matters at hand.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for the 
low back and/or left wrist disability 
from January 2002 (the date of the most 
recent private medical records) to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment (not already of record) for the 
disabilities at issue.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his low back and left wrist 
disabilities.  His claims file and copies 
of the previous and the revised criteria 
for rating disorders of the spine, 
including disc disease, must be available 
to the examiner for review in conjunction 
with the examination.  Any indicated 
tests or studies must be completed.  The 
examination should include range of 
motion studies of the lumbar spine and 
left wrist, with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  The position of 
fixation of the left wrist should be 
specifically noted.  All functional 
limitations resulting from the low back 
and left wrist disabilities are to be 
identified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the lumbar 
spine and/or left wrist.  It should also 
be noted whether the low back disability 
has resulted in incapacitating episodes 
(as defined in the revised rating 
criteria).  The examiner should discuss 
the effect the low back and left wrist 
disabilities have upon the veteran's 
daily activities (as well as the extent 
and effect, if any, of episodes of 
exacerbation), and provide a specific 
opinion on the effect the disabilities 
have upon his employability.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claims (with consideration of the 
possibility of rating the low back 
disability under the revised criteria for 
disc disease).  If either claim remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
SSOC, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


